Citation Nr: 1542721	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for left hip disability.

5.  Entitlement to service connection for brain tumor.

6.  Entitlement to service connection for tinea pedis, bilateral feet.

7.  Entitlement to service connection for onychomycosis of the toes, bilateral feet.

8.  Entitlement to an initial compensable rating for bilateral hearing loss.

9.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to May 1967.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2011 rating decision, the RO denied entitlement to service connection for ischemic heart disease.  A notice of disagreement was filed in December 2011, a statement of the case was issued in June 2012, and a substantive appeal was received in June 2012.

In a March 2013 rating decision, the RO denied entitlement to service connection for hypertension, left knee disability, left hip disability, brain tumor, tinea pedis, and onychomycosis of the toes; and, granted entitlement to service connection for hearing loss, assigning a noncompensable rating, and PTSD, assigning a 30 percent rating, both effective October 15, 2010.  A notice of disagreement was filed in December 2013, a statement of the case was issued in June 2014, and a substantive appeal was received in June 2014.  

The Veteran requested a Board hearing regarding the appellate issues; however, he withdrew his request in August 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

It is not clear that the entirety of the Veteran's VA medical treatment records have been associated with the Virtual folders.  There are VA treatment records contained in VBMS dated from July 19, 2007 to May 17, 2012.  A July 19, 2007 VA record reflects that he was seeking treatment at McAllen VA Medical Center (VAMC), but began seeking treatment at Harlingen VAMC because it was closer to his house.  See 03/23/2013 VBMS entry, VAMC Report of Hospitalization at 39.  Records should be requested for the period prior to July 19, 2007 and from May 18, 2012.  

The Veteran asserts that he has a left knee disability due to an injury sustained during service (see 10/15/2010 VBMS entry, VA 21-526 Veterans Application for Compensation and Pension), and that he has a left hip disability secondary to his left knee disability.  See 01/18/2011 VBMS entry, VA 21-4138 Statement in Support of Claim.  A February 2011 x-ray examination reflects a diagnosis of medial condylar OCD.  See 03/23/2013 VBMS entry, VAMC Report of Hospitalization at 51.  The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed left knee and left hip disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The Veteran was afforded VA examinations in February 2013 to assess the etiology of his claimed bilateral hearing loss and PTSD.  In his notice of disagreement and substantive appeal, he asserts that his conditions warrant higher ratings.  The Veteran should be afforded new examinations to assess the severity of his service-connected conditions.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).


Accordingly, the case is REMANDED for the following actions:

1. Associate with the Virtual folders the Veteran's VA treatment records for the period prior to July 19, 2007, and from May 18, 2012.

If such efforts prove unsuccessful, documentation to that effect should be added to the Virtual folder.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of his claimed left knee and left hip disabilities.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinions: 

a)  Please state whether the Veteran has disabilities of the left knee and left hip.

b)  Is a left knee disability at least as likely as not (50 percent or greater probability) due to active service, to include an injury therein?

c)  Is a left hip disability at least as likely as not (50 percent or greater probability) caused by a left knee disability?

d)  Has a left hip disability at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a left knee disability? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD. 

The examiner should review the Virtual folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130 , Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided. 

The examiner should offer an opinion as to whether due to the Veteran's service-connected PTSD he is precluded from all forms of substantially gainful employment for which he would otherwise be qualified.  The examiner should provide reasons for any opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The Veteran's Virtual folder should be reviewed in conjunction with the examination.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should provide an opinion concerning the impact of the Veteran's bilateral hearing loss on his ability to work.  The examiner should provide supporting rationale for this opinion.

5.  If any of the claims on appeal are not fully granted, issue a supplemental statement of the case; before returning the file to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




